       Case 4:20-cv-01228-DPM Document 5 Filed 11/19/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

PATRICK GOSS                                                  PLAINTIFF
ADC #173278

v.                        No: 4:20-cv-1228 DPM

MAPLE ADKINS, Lieutenant, Tucker
Unit, ADC; TYRONE ALLISON, Captain,
Tucker Unit, ADC; CHRISTIAN SMITH,
Corporal, Tucker Unit, ADC; and ASHLEY
CAMPBELL, Sergeant, Tucker Unit, ADC                        DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Goss hasn't paid the filing and administrative fees or filed a
complete application to proceed in forma pauperis; and the time to do so
has passed. Doc. 2. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D.P. Marshall   J/
                                       United States District Judge
